EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clair Baek on 03/23/2021.

The application has been amended as follows: 
	In the claims:

16.    (Currently Amended) The organic light emitting display device of claim 14, wherein a triplet energy level of the green emission layer is lower than a triplet energy level of the second hole transport layer of the second pixel and a triplet energy level of the electron transport layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claims 1, 14, 22, and 34 including “wherein a volume ratio of the hole-type host to the first host to the electron-type host in the second emission layer is one among 1:1:1, (2 to 3):1:1, 1: (2 to 3):1, 1:1 :(2 to 3), (2 to 3):(2 to 3):1, (2 to 3):1 :(2 to 3), 1 :(2 to 3):(2 to 3).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEOFFREY H IDA/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892